Citation Nr: 1131756	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active service from February 2004 to June 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

In his March 2007 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a Travel Board hearing.  In a June 2008 letter, he was notified that his hearing had been scheduled for July 14, 2008, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2010).

This matter was previously before the Board in November 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

The issue of entitlement to an increased disability rating for service-connected left knee sprain with anterior cruciate ligament tear and arcuate ligament injury, currently rated as 10 percent disabling, has been raised by the record in a November 2010 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's asthma pre-existed his active service.

2.  The Veteran's pre-existing asthma was not permanently aggravated beyond its natural progression by his active service.


CONCLUSIONS OF LAW

1.  The Veteran is not entitled to the presumption of soundness upon entry into service.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2010); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

2.  The Veteran's pre-existing asthma was not permanently aggravated beyond its natural progression by his active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in September 2005 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  This letter was provided prior to the initial RO adjudication of his claim.  

A letter dated in June 2006 also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was not provided prior to the initial RO adjudication of his claim.  However, after he was provided the additional VCAA notice, the RO and AMC readjudicated the claim in a January 2007 Statement of the Case and in a March 2011 Supplemental Statement of the Case, including considering additional evidence received in response to that additional notice and since the initial rating decision at issue.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a Statement of the Case or Supplemental Statement of the Case, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post-service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Board realizes that, to date, VA has not provided the Veteran an examination or sought a medical opinion in response to his claim.  As will be discussed in detail below, the Board finds that based upon the evidence, which indicates that there is no medical nexus evidence otherwise suggesting this disorder is related to his active military service, an examination and opinion are not needed to fairly decide this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The AMC did make an attempt to assist the Veteran with his claim by affording him an appropriate VA examination.  Prior to his examination being scheduled, the Veteran was sent a VCAA letter in November 2010, which detailed the consequences of the failure to report for the scheduled examination.  On December 21, 2010, the Veteran was phoned and mailed a letter by the VA regarding his upcoming VA examination on January 5, 2011.  The Veteran failed to report for this examination.  On January 21, 2011, the Veteran reported to VA over the phone that he would appear for the examination if it was rescheduled.  The AMC then rescheduled his examination on January 31, 2011.  The Veteran again failed to report for the examination and did not provide good cause as to why he did not appear.  38 C.F.R. § 3.655 (2010).  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.  The Court has held that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Thus, the Board finds that the AMC complied with its duty to assist the Veteran by attempting to provide a VA examination to determine the cause of his asthma.  The claim will now be based on the evidence of record.

The Board is also satisfied as to substantial compliance with its November 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for a VA examination for his claim.  As previously mentioned, the Veteran failed to report for both scheduled VA examinations.  Additionally, the AMC readjudicated the Veteran's claim in the March 2011 Supplemental Statement of the Case, as requested by the Board.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that his current asthma is related to his period of active service.   
Taking the first element of service connection, the Veteran has a current diagnosis of asthma, recently documented in a May 2005 outpatient treatment report.  Thus, the determinative issue is whether the Veteran's current asthma is attributable to his active service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service).

The Veteran's January 2004 enlistment examination report is negative for any indication of asthma.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for military service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence  demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In order to rebut this presumption of soundness, there must be clear and unmistakable error showing the disorder pre-existed the military service and clear and unmistakable error showing that the disorder was not aggravated by the military service.  The claimant is not required to show that the disease or injury increased in severity during his active military service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003). See Cotant v. Principi, 17 Vet. App. 116 (2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Since the Veteran's asthma was not noted during the military entrance examination, it is presumed the Veteran did not have asthma when he entered the military.  Consequently, the standards announced in VAOGPREC 3-2003 are applicable, i.e., the two-pronged rebuttal standard requiring clear and unmistakable error of both pre-existence and of a lack of evidence showing chronic in-service aggravation.  

Clear and unmistakable error is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  Clear and unmistakable error is an "onerous" evidentiary standard, requiring that the preexistence of a disorder and the non-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131, citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Here, although not necessarily noted during his enlistment examination report, there nonetheless is the required clear and unmistakable error that the Veteran had asthma prior to beginning his active service, and the required clear and unmistakable error regarding a lack of chronic aggravation (meaning permanent worsening) of this pre-existing asthma during his military service to satisfy VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d at 1096.  See 38 C.F.R. § 3.303(c) (indicating that, in regards to pre-service disorders noted during the military service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and, when in accordance with these principles, existence of a disorder prior to the military service is established, no additional or confirmatory evidence is necessary).  

Specifically, a November 2004 service treatment record documents the Veteran's report of having childhood asthma.  Additional service treatment records date the Veteran's childhood asthma back to 1999.  An April 2005 Medical Evaluation Board Proceedings record notes that the Veteran was diagnosed with moderate, persistent asthma during his active service, which was noted to be permanently aggravated by his active service.  An associated Medical Evaluation Board Narrative Summary includes the Veteran's report of having no asthma symptoms prior to entering basic training, to include playing high school football with no problems.  He was then referred to a Physical Evaluation Board for an additional, in-depth assessment.  A subsequent May 2005 Physical Evaluation Board Proceedings report reflects that the Veteran had an in-service diagnosis of asthma.  The Physical Evaluation Board then determined that there was compelling evidence to support a finding that the Veteran's disorder existed prior to his active service, and that the pre-existing asthma was not permanently aggravated beyond the natural progression by his active service.  The Physical Evaluation Board report was made following a review of the Medical Evaluation Board report.

There is no evidence to the contrary of this Physical Evaluation Board determination in the claims file.  In an attempt to assist the Veteran, in November 2010, the Board remanded the Veteran's claim for a VA examination.  As previously mentioned, the Veteran failed to report for the scheduled VA examinations.  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.  The Court has held that VA's duty to assist is not always a one-way street.  Wood, 1 Vet. App. at 193.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Thus, due to his failure to report for the scheduled VA examinations, the Veteran's claim must now be based solely on the evidence already of record.

Therefore, based on the evidence of record, there is the required clear and unmistakable error not only of asthma existing prior to the Veteran's active service, but also there is the required clear and unmistakable error confirming there was no chronic aggravation (i.e., permanent worsening) of this pre-existing asthma during his active service to satisfy the two-pronged rebuttal standard of VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner, 370 F.3d at 1096.

The Court has held on multiple occasions that lay statements by a Veteran concerning a pre-existing disorder, alone, are insufficient to rebut the presumption of soundness.  See, e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (indicating that recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (holding that a layperson's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (determining that supporting medical evidence is needed to establish the presence of a pre-existing disorder).

Accordingly, as there is no competent medical opinion to the contrary, the Board finds that the evidence is against the Veteran's claim for service connection for asthma.  When the preponderance of the evidence is unfavorable, the doctrine of reasonable doubt does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for asthma is denied.


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


